J-S24008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MELVIN WILLIAMS                            :
                                               :
                       Appellant               :   No. 2494 EDA 2021

             Appeal from the PCRA Order Entered October 29, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0011907-2015


BEFORE:      PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 28, 2022

        Melvin Williams appeals pro se from the order entered in the Philadelphia

County Court of Common Pleas on October 29, 2021, dismissing his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§

9541-9546. After careful review, we affirm.

        On March 8, 2017, after a bench trial, Williams was convicted of

corruption of a minor and indecent assault of a person less than 13 years of

age. These convictions stemmed from allegations that Williams had

inappropriately touched a nine-year-old victim’s clothed chest and stomach

areas on five occasions. The victim disclosed Williams’s behavior to her mother

when she was twelve years old. The victim thereafter gave a similar account


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24008-22


of Williams’s inappropriate touching during an interview with Philadelphia

Children’s Alliance.

        On June 9, 2017, the trial court sentenced Williams to an aggregate

term of two to five years' incarceration, followed by two years' probation. The

trial court ordered Williams to serve this sentence consecutive to another term

of incarceration for a Delaware County conviction at docket number CP-23-

CR-0004645-2015.1 Based on Williams’s prior Delaware County convictions,

the trial court also designated Williams as a Sexually Violent Predator ("SVP").

Williams did not file any post-sentence motions. On direct appeal, we affirmed

the judgment of sentence in all respects, except that we vacated Williams’s

SVP designation.

        On September 17, 2019, Williams filed a timely pro se PCRA petition, in

which he raised multiple claims of ineffective assistance of trial counsel. PCRA

counsel was appointed, but did not file an amended petition. Instead, on July

8, 2021, counsel filed a Finley no-merit letter, along with a petition to

withdraw as counsel. Approximately two months later, the PCRA court issued

notice of its intent to dismiss the petition without a hearing pursuant to

Pa.R.Crim.P. 907. Williams did not file a response.

        On October 29, 2021, the PCRA court entered an order dismissing the

PCRA petition, and permitting counsel to withdraw. On the same date, the



____________________________________________


1   An appeal from that docket is also currently before this court.

                                           -2-
J-S24008-22


PCRA court issued a notice to Williams informing him of the dismissal.2

Williams filed this timely notice of appeal, in which he contends the PCRA court

erred in denying his petition based on multiple claims of ineffective assistance

of trial counsel.3

     Our standard of review for an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Phillips, 31 A.3d




____________________________________________


2We acknowledge that the notice makes no mention of counsel’s withdrawal.
In contrast, the notice specifically directs Williams to “[p]lease confirm with
your attorney … that he will continue to represent you on appeal.” See Notice
of Order Dismissing PCRA Petition, 10/29/2021.

3 On the same day, Williams filed pro se correspondence with the PCRA court,
asserting he never received the October 29, 2021 order dismissing his
petition, or counsel’s Finley letter. Upon review of the certified record, it
appears counsel’s Finley letter, the order dismissing his petition, as well as
the court’s notification about the dismissal were all sent to SCI Phoenix in
Collegeville, PA. In contrast, Williams’s pro se correspondence was addressed
from SCI Fayette in LaBelle, PA. The PCRA court subsequently forwarded
Williams a copy of both filings, along with a copy of the docket entries from
January 2021 forward. These copies were sent to Williams at SCI Fayette.

While we acknowledge the presence of some procedural irregularities here,
we find Williams has waived any issues he may have been able to raise
regarding those irregularities as he has not raised any such claims in any
filings with this Court, or the court below. See Commonwealth v. Bradley,
261 A.3d 381 (Pa. 2021) (holding “that a PCRA petitioner may, after a PCRA
court denies relief, and after obtaining new counsel or acting pro se, raise
claims of PCRA counsel's ineffectiveness at the first opportunity to do so, even
if on appeal.”); see also Commonwealth v. Taylor, 65 A.3d 462, 468 (Pa.
Super. 2013) (“The failure to challenge the absence of a Rule 907 notice
constitutes waiver.”). We note that Bradley was filed nine days before the
order appealed from here.

                                           -3-
J-S24008-22


317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. See id.

      We presume counsel is effective, and Williams bears the burden to prove

otherwise. See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012).

Williams must demonstrate: (1) his underlying claim is of arguable merit; (2)

the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate his interests; and (3) but for counsel’s

ineffectiveness, there is a reasonable probability that the outcome of the

proceedings would have been different. See Commonwealth v. Solano, 129

A.3d 1156, 1162-1163 (Pa. 2015). Failure to satisfy any prong of the test for

ineffectiveness will require rejection of the claim. See Commonwealth v.

Jones, 815 A.2d 598, 611 (Pa. 2002).

      Claims of ineffective assistance of counsel are not self-proving. See

Commonwealth v. Wharton, 811 A.2d 978, 986 (Pa. 2002). “[A] post-

conviction petitioner must, at a minimum, present argumentation relative to

each layer of ineffective assistance, on all three prongs of the ineffectiveness

standard….” Commonwealth v. D’Amato, 856 A.2d 806, 812 (Pa. 2004). “A

failure to satisfy any prong of the ineffectiveness test requires rejection of the

claim of ineffectiveness.” Commonwealth v. Daniels, 963 A.2d 409, 419

(Pa. 2009) (citation omitted).

      First, Williams claims trial counsel was ineffective for failing to

investigate potential alibi witnesses. Specifically, Williams names multiple


                                      -4-
J-S24008-22


potential alibi witnesses that he wanted trial counsel to subpoena who he

claims could have testified to his periods of incarceration, prison furloughs,

parole, work, and times he lived at other addresses. Williams posits that these

witnesses would have helped him contradict the Commonwealth’s timeline for

the underlying crimes. We conclude the PCRA court did not err in finding that

Williams did not establish that he was prejudiced by counsel’s failure to

present alibi witnesses.

      To establish prejudice, Williams must show that but for counsel’s alleged

ineffectiveness, there is a reasonable probability that the outcome of the trial

would have been different. See Commonwealth v. Chmiel, 30 A.3d 1111,

1127-28 (Pa. 2011).

      Here, Williams testified on his own behalf and admitted that he lived in

the same home as the victim for a four month period. See N.T., 3/8/2017, at

57-60. As the victim was unsure about the exact dates of the conduct in

question and it is undisputed that Williams had access to the victim for at least

four months, we cannot conclude that investigating and calling an alibi witness

would have a reasonable probability of changing the outcome of Williams’s

trial. Accordingly, Williams’s first claim is without merit.

      While Williams separates his final two claims into separate arguments,

we find they are intertwined and will address them together. Williams claims

trial counsel was ineffective for failing to object to perjured and hearsay

testimony. This claim is based on his belief in his final claim, that trial counsel


                                       -5-
J-S24008-22


was ineffective for failing to bring to the attention of the court the

overwhelming amount of inconsistent testimony from the Commonwealth

witnesses. Both claims are without merit.

      Pursuant to the arguable merit prong, we note that if Williams is not

entitled to relief on the underlying claim upon which his ineffectiveness claim

is premised, he is not entitled to relief with regard to his ineffectiveness claim.

See Commonwealth v. Ousley, 21 A.3d 1238, 1246 (Pa. Super. 2011). In

short, counsel cannot be deemed ineffective for failing to pursue a meritless

claim. See Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003)

(en banc).

      Williams boldly labels the victim’s mother’s testimony as perjury without

any proof other than his belief that the testimony was inconsistent. However,

“the mere fact that inconsistencies in testimony exist does not ipso facto prove

perjury.” Commonwealth v. Dyson, 378 A.2d 408, 508 n5 (Pa. Super.

1977). Inconsistencies in trial testimony are relevant to the issue of credibility,

an issue reserved for the finder of fact. See id. While the victim and her

mother may have faltered in their recall of the specific time frames, they both

made it clear that they could not remember exact dates. Given the victim’s

young age at both the time of the offenses, as well as during trial (9 and 13

respectively), slight inconsistencies are not dispositive of anything on its own.

Under these circumstances, the PCRA court properly concluded            Williams’s

claim does not have arguable merit.


                                       -6-
J-S24008-22


      Finally, Williams’s claim that trial counsel was ineffective for failing to

bring the inconsistent testimony to the attention of the court is belied by the

record. In his closing argument, trial counsel focused almost exclusively on

the inconsistencies between the victim’s testimony and the victim’s mother’s

testimony. See N.T., 3/8/2017, at 63-65 (“[L]ooking at the inconsistencies

we have here. We have the testimony between [victim’s mother] and [victim]

… Essentially the inconsistency as to the description of what happened is very

significant between the mother.”).

      Here, the record belies Williams’s claims that his trial counsel was

ineffective. As discussed above, the record supports the PCRA court’s factual

finding there was no relief due based on the ineffectiveness claims raised.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2022




                                      -7-
J-S24008-22




              -8-